19-10971-smb            Doc 476        Filed 10/15/19 Entered 10/15/19 13:18:15                      Main Document
                                                     Pg 1 of 6


 Steven J. Reisman, Esq.                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)
 Cindi M. Giglio, Esq.
 KATTEN MUCHIN ROSENMAN LLP                                     KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue                                             525 W. Monroe Street
 New York, NY 10022                                             Chicago, IL 60661
 Telephone:       (212) 940-8800                                Telephone:     (312) 902-5455
 Facsimile:       (212) 940-8876                                Facsimile:     (312) 902-1061
 sreisman@katten.com                                            peter.siddiqui@katten.com
 jerry.hall@katten.com
 cindi.giglio@katten.com

 Counsel to the Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                  )
     In re:                                                       )        Chapter 11
                                                                  )
     SIZMEK INC., et al.,1                                        )        Case No. 19-10971 (SMB)
                                                                  )
                                         Debtors.                 )        (Jointly Administered)
                                                                  )

                              AGENDA FOR HEARING TO BE HELD
                    OCTOBER 17, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

     Time and Date of Hearing:                          October 17, 2019 at 10:00 a.m. (ET)

     Location of Hearing:                               U.S. Bankruptcy Court
                                                        Courtroom 723
                                                        One Bowling Green
                                                        New York, NY 10004


     Copies of Motions and Applications                 Copies of each pleading identified below can be viewed
                                                        and/or obtained (i) from the Debtors’ proposed claims
                                                        and noticing agent, Stretto, at
                                                        https://cases.stretto.com/sizmek or (ii) by accessing the
                                                        Court’s website at www.nysb.uscourts.gov.




 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
        Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106);
        X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter
        11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.



 141771648_392525-00001
19-10971-smb         Doc 476   Filed 10/15/19 Entered 10/15/19 13:18:15          Main Document
                                             Pg 2 of 6


 A.       Uncontested Matters.

      1. Katten Fee Application. First Interim Fee Application of Katten Muchin Rosenman LLP,
         as Counsel for Debtors, for the Period from March 31, 2019 through and Including July
         31, 2019 [Docket No. 440].

          Objection Deadline: October 10, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Status: This matter is going forward.

      2. FTI Fee Application. First Interim Application of FTI Capital Advisors, LLC, as Financial
         Advisor and Investment Banker for the Debtors for Compensation and Reimbursement of
         Expenses Incurred for the First Interim Period of March 29, 2019 through July 31, 2019
         [Docket No. 441].

          Objection Deadline: October 10, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Status: This matter is going forward.

      3. Cooley Fee Application. First Interim Application of Cooley LLP, Counsel to the Official
         Committee of Unsecured Creditors of Sizmek Inc., et al., for Compensation and
         Reimbursement of Expenses for the Interim Period of April 17, 2019 through July 31, 2019
         [Docket No. 435].

          Objection Deadline: October 10, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Status: This matter is going forward.

      4. Province Fee Application. First Interim Application of Province, Inc., Financial Advisor
         to the Official Committee of Unsecured Creditors of Sizmek Inc., et al., for Compensation
         and Reimbursement of Expenses for the Interim Period of April 17, 2019 through July 31,
         2019 [Docket No. 436].

          Objection Deadline: October 10, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Status: This matter is going forward.

      5. Omnibus Claims Objections Procedures Motion. Debtors’ Motion for Entry of an Order
         (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims
         Satisfaction Procedures, and (II) Authorizing Debtors to File Substantive Omnibus
         Objections to Claims Pursuant to Bankruptcy Rule 3007(c) and (d) [Docket No. 464].

                                                  2
 141771648_392525-00001
19-10971-smb         Doc 476    Filed 10/15/19 Entered 10/15/19 13:18:15            Main Document
                                              Pg 3 of 6


          Objection Deadline: October 10, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Related Documents:

              a. Certificate of No Objection Regarding Debtors’ Motion for Entry of an Order (I)
                 Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims
                 Satisfaction Procedures, and (II) Authorizing Debtors to File Substantive Omnibus
                 Objections to Claims Pursuant to Bankruptcy Rule 3007(c) and (d) [Docket No.
                 475].

          Status: Debtors filed a Certificate of No Objection [Docket No. 475] and respectfully
          request that the Court enter the proposed order attached thereto. No hearing is required
          unless the Court has questions or concerns.

     6. Cash Collateral Motion. Debtors’ Motion for the Entry of Interim and Final Orders (I)
        Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and (II)
        Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and
        Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 14].

          Objection Deadline: October 4, 2019 at 4:00 p.m. (ET).

          Responses Received:

              a. Limited Objection of the Official Committee of Unsecured Creditors to Debtors’
                 Motion for the Entry of Interim and Final Orders (I) Authorizing the Debtors to Use
                 Cash Collateral Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate Protection
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and Scheduling a Final Hearing
                 Pursuant to Bankruptcy Rule 4001(b) [Docket No. 193].

          Related Documents:

              b. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support
                 of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13].

              c. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek
                 Inc., (I) in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2
                 [Docket No. 54].

              d. Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363, and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001 [Docket No. 37].

              e. Second Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to

                                                   3
 141771648_392525-00001
19-10971-smb         Doc 476    Filed 10/15/19 Entered 10/15/19 13:18:15          Main Document
                                              Pg 4 of 6


                   Bankruptcy Rule 4001(b) [Docket No. 104].

              f. Notice of Hearing [Docket No. 107].

              g. Certificate of No Objection Regarding Debtors’ Motion for the Entry of Interim
                 and Final Orders (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001(b) [Docket No. 167].

              h. Third Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 172].

              i. Notice of Filing of Proposed Final Cash Collateral Order [Docket No. 200].

              j. Fourth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 239].

              k. Fifth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 270].

              l. Certificate of No Objection Regarding Debtors’ Motion for the Entry of Interim
                 and Final Orders (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001(b) [Docket No. 319].

              m. Sixth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 329].

              n. Seventh Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 383].

              o. Eighth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 388].


                                                  4
 141771648_392525-00001
19-10971-smb         Doc 476    Filed 10/15/19 Entered 10/15/19 13:18:15            Main Document
                                              Pg 5 of 6


              p. Notice of Hearing on Debtors’ Motion for the Entry of Interim and Final Orders (I)
                 Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and
                 (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507,
                 and Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No.
                 392].

              q. Ninth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 403].

              r. Tenth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 449].

              s. Eleventh Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 467].

          Status: The parties have agreed to continue the final hearing for three weeks until on or
          around November 7, 2019 at 10:00 a.m. Debtors intend to go forward seeking further
          interim relief and submit a consensual order at or following the October 17, 2019 hearing.

 B.       Continued Matters.

      7. Bryemere Motion to Compel. Bryemere Holding, LLC’s Motion to Compel Assumption
         or Rejection of Lease Agreement between Bryemere and Sizmek and to Compel Payment
         of Post Petition Rent [Docket No. 375].

          Objection Deadline: September 12, 2019 at 4:00 p.m. (ET).

          Responses Received:

              a. Debtors’ Opposition to Bryemere Holding, LLC’s Motion to Compel Assumption
                 or Rejection of Lease Agreement Between Bryemere and Sizmek and to Compel
                 Payment of Post Petition Rent [Docket No. 433].

          Related Documents:

              b. Supplemental Motion in Support of Bryemere Holding, LLC’s Motion to Compel
                 Assumption or Rejection of Lease Agreement Between Bryemere and Sizmek and
                 for the Immediate Payment of Post-Petition Rent [Docket No. 416].

          Status: Pursuant to the Memorandum Endorsed Order [Docket No. 474], the parties have
          agreed, with the Court’s approval, to adjourn this matter until the hearing set for November
          14, 2019 at 10:00 a.m.

                                                   5
 141771648_392525-00001
19-10971-smb         Doc 476   Filed 10/15/19 Entered 10/15/19 13:18:15              Main Document
                                             Pg 6 of 6


 C.       Resolved Matters.

      8. Objection to Claims Filed by GCA Advisors, LLC. Debtors’ Objection to Proofs of
         Claim Filed by GCA Advisors, LLC [Docket No. 438].

          Objection Deadline: October 10, 2019 at 4:00 p.m. (ET).

          Responses Received: None.

          Related Documents: None

 Status: Debtors plan to submit a Stipulation and proposed order consensually resolving the
 Objection to Claims Filed by GCA Advisors, LLC in advance of the hearing. Debtors do not
 anticipate that a hearing will be necessary on this matter.


 Dated: October 15, 2019               /s/ Steven J. Reisman
 New York, NY                          KATTEN MUCHIN ROSENMAN LLP
                                       Steven J. Reisman, Esq.
                                       Cindi M. Giglio, Esq.
                                       Jerry L. Hall, Esq. (admitted pro hac vice)
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8876
                                       Email:       sreisman@katten.com
                                                    cindi.giglio@katten.com
                                                     jerry.hall@katten.com
                                       -and-
                                       Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                       KATTEN MUCHIN ROSENMAN LLP
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone: (312) 902-5455
                                       Email:      peter.siddiqui@katten.com
                                       Counsel to the Debtors and Debtors-in-Possession




                                                 6
 141771648_392525-00001
